Case 9:19-cv-81351-KAM Document 1 Entered on FLSD Docket 10/03/2019 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.

 BARBARA HOWCROFT,

        Plaintiff,

 vs.

 FI-BOCA RATON, LLC, a Florida
 limited liability company, d/b/a BOCA
 RATON REHABILITATION CENTER,

       Defendant.
 __________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, BARBARA HOWCROFT (“Plaintiff”), by and through her undersigned counsel,

 sues the Defendant, FI-BOCA RATON, LLC a Florida limited liability company, d/b/a BOCA

 RATON REHABILITATION CENTER (“Defendant”), and for her causes of action, declares and

 avers as follows:

        1.      This action seeks declaratory, injunctive, and equitable relief, as well as

 compensatory damages, costs and attorneys’ fees, based on the Defendant’s unlawful termination

 of Plaintiff’s employment in retaliation for Plaintiff’s claim and/or attempt to claim benefits,

 pursuant to Florida’s Workers’ Compensation Law, § 440.205, Fla. Stat. This action also seeks

 compensation and other relief, liquidated damages, costs and attorneys’ fees, based on the

 Defendant’s unlawful termination of Plaintiff’s employment, constituting interference with

 Plaintiff’s leave of absence rights, and retaliation, pursuant to the Family and Medical Leave Act

 of 1993, 29 U.S.C. § 2601 et seq. (hereinafter referred to as “the FMLA”).
Case 9:19-cv-81351-KAM Document 1 Entered on FLSD Docket 10/03/2019 Page 2 of 8



        2.      Plaintiff is a resident of Palm Beach County, Florida, and within the jurisdiction of

 this Court.

        3.      Defendant is a Florida limited liability company, authorized to do, and doing,

 business in Boca Raton, Palm Beach County, Florida, and within the jurisdiction of this Court.

        4.      Subject matter jurisdiction is conferred on this Court by 28 U.S.C. §1331 and 29

 U.S.C. § 2617, as well as the Court’s supplemental jurisdiction, pursuant to 28 U.S.C. §1367 (a).

        5.      Venue is proper in the Southern District because the unlawful employment actions

 giving rise to this lawsuit occurred in the Southern District of Florida.

        6.      At all times material hereto, Plaintiff was an “employee” and Defendant was an

 “employer” for purposes of Florida’s Workers’ Compensation Law, § 440.205, Fla. Stat., as well

 as under the FMLA, 29 U.S.C. § 2601.

        7.      At all times material hereto, Plaintiff was an “eligible employee” under the FMLA.

        8.      At all times material hereto, Defendant was a “covered employer” within the

 meaning of the FMLA.

        9.      At all times material hereto, Defendant was, and continues to be, engaged in

 interstate commerce as defined by the FMLA, employing fifty (50) or more employees each

 working day during at least twenty (20) calendar weeks in the current or preceding calendar year.

        10.     On or about February 1, 2012, Defendant hired Plaintiff as a as a registered nurse

 for Defendant’s rehabilitation center.

        11.     At all times material hereto, Plaintiff was qualified for her position and performed

 her job competently, receiving exemplary reviews during her seven (7) plus years of employment

 with Defendant.
Case 9:19-cv-81351-KAM Document 1 Entered on FLSD Docket 10/03/2019 Page 3 of 8



        12.     On or about June 3, 2019, while making her rounds, and in the course and scope of

 her employment with Defendant, Plaintiff slipped on an unknown substance and severely injured

 her lip, mouth and the lower portion of her face.

        13.     Plaintiff immediately informed her nursing supervisor that she had slipped and

 fallen and, as such, required immediate medical treatment. The nursing supervisor requested that

 Plaintiff complete an incident report. Plaintiff followed the nursing supervisor’s request and

 completed the paperwork to the best of her ability before going to the emergency room for

 treatment.

        14.     The impact to Plaintiff’s face caused intense pain in her mouth and migraine

 headaches, making it impossible for her to return to work to perform the functions of her

 employment directly after the accident. Plaintiff’s face and lips were visibly bruised and swollen.

        15.     Directly after the accident, Plaintiff spoke to Annette Odom, who was employed by

 Defendant in its human resources department, and Kawaisha Waldon, who was employed by

 Defendant as its Director of Nursing. Plaintiff explained to Odom and Waldon that she required

 dental work as a result of the injuries she suffered and consequently, requested time off from work

 in order to recover.

        16.     At all times material hereto, Odom and Waldon had power and control over

 Plaintiff including, but not limited to, the power to terminate Plaintiff or, in the alternative, to

 influence or effect final corporate decisions regarding the termination of Plaintiff.

        17.      Since Defendants employed Odom and Waldon and vested them with supervisory

 authority and control over Plaintiff, including but not limited to the power to terminate Plaintiff,

 or, in the alternative, to effectively cause or bring about the termination of Plaintiff, Defendant is

 responsible for the acts and conduct of Odom and Waldon.
Case 9:19-cv-81351-KAM Document 1 Entered on FLSD Docket 10/03/2019 Page 4 of 8



         18.     At the time of the call, Odom and Waldon understood Plaintiff’s prognosis was still

 unknown, such that they did not pressure her to give them a potential date on which she would be

 able to return to work.

         19.     Over the next week or so, Plaintiff attempted to stay in contact, and communicate,

 with Defendant, requesting contact information for the Defendant’s workers’ compensation

 carrier. Defendant, however, failed to respond. Having had her attempts seemingly ignored,

 Plaintiff personally appeared at Defendant’s site and asked Odom whether she could speak with

 her, but Odom brushed Plaintiff to the side, explaining that she was “too busy” to provide the

 requested workers’ compensation information. Plaintiff literally chased Odom down the hallway

 before Odom directed Plaintiff to Waldon, who simply informed Plaintiff that a letter had been

 sent to her home terminating her employment.

         20.     Defendant thus terminated Plaintiff, causing Plaintiff to lose a job that paid her

 approximately $60,000.00 in 2018.

         21.     Since the time of her termination, Plaintiff has been unable to secure substantially

 equivalent employment, despite a duly diligent effort to do so.

           COUNT I - RETALIATORY DISCHARGE IN VIOLATION OF
   FLORIDA’S WORKERS’ COMPENSATION LAW, § 440.205, FLORIDA STATUTES

         22.     Plaintiff realleges and reavers all allegations contained in paragraphs 1 through 21

 as if fully set forth herein.

         23.     By and through her above-described actions, Plaintiff engaged in statutorily

 protected expression under Florida’s Workers’ Compensation Law.

         24.     Defendant wrongfully and unlawfully terminated Plaintiff’s employment in

 retaliation for Plaintiff having engaged in statutorily protected expression under Florida’s

 Workers’ Compensation Law.
Case 9:19-cv-81351-KAM Document 1 Entered on FLSD Docket 10/03/2019 Page 5 of 8



          25.   Plaintiff’s statutorily protected expression under Florida’s Workers’ Compensation

 Law was a substantial, if not the sole, factor in the decision by Defendants to terminate her

 employment.

          26.   As a direct result of Plaintiff’s statutorily protected expression under Florida’s

 Workers’ Compensation Law, Defendant engaged in the above-described retaliatory termination

 of Plaintiff’s employment in violation of § 440.205, Fla. Stat.

          27.   Defendant engaged in the unlawful and retaliatory termination of Plaintiff’s

 employment with malice and reckless indifference to Plaintiff’s rights under § 440.205, Fla. Stat.

          28.   Plaintiff has suffered direct pecuniary losses as a result of Defendant’s violation of

 § 440.205, Fla. Stat.

          29.   Plaintiff has suffered, is now suffering, and will continue to suffer emotional pain,

 suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses

 as a direct result of Defendant’s violation of § 440.205, Fla. Stat.

          30.   Plaintiff will suffer future pecuniary losses as a direct result of Defendant’s

 violation of § 440.205, Fla. Stat.

          31.   Plaintiff has no plain, adequate, or complete remedy at law to address the wrongs

 alleged, and Plaintiff is suffering and will continue to suffer irreparable injury as a result of

 Defendant’s violation of § 440.205, Fla. Stat., unless Defendant is enjoined by the Court.

          WHEREFORE, Plaintiff, Barbara Howcroft, respectfully requests that this Honorable

 Court:

          a)    Declare Defendant’s conduct to be in violation of Plaintiff’s rights under §440.205,

 Fla. Stat.;

          b)    Enjoin Defendant from engaging in such conduct;
Case 9:19-cv-81351-KAM Document 1 Entered on FLSD Docket 10/03/2019 Page 6 of 8



          c)     Reinstate Plaintiff to her position with Defendant, or, in the alternative, award

 Plaintiff front pay in lieu of reinstatement;

          d)     Award compensation to Plaintiff for all loss wages, benefits, and other

 remuneration;

          e)     Award compensatory damages to Plaintiff;

          f)     Award Plaintiff her costs; and

          g)     Grant such further relief as this Court may deem just and proper.

   COUNT II - VIOLATION OF THE FAMILY AND MEDICAL LEAVE ACT OF 1993 -
                       INTERFERENCE WITH RIGHTS

          32.    Plaintiff incorporates as if fully realleged herein paragraphs 1 through 21.

          33.    By its above-described acts and conduct, Defendant has violated the FMLA insofar

 as it interfered with Plaintiff’s exercise of substantive rights under the FMLA.

          34.    Specifically, by terminating Plaintiff’s employment after she expressly requested

 time off, Defendant interfered with/denied Plaintiff’s statutory right to take a medical leave of

 absence and be restored to her same or substantially equivalent position at the conclusion of the

 leave.

          35.    Plaintiff has suffered direct pecuniary losses as a result of Defendant’s above-

 described violation of the FMLA.

          36.    Plaintiff will suffer future pecuniary losses as a direct result of Defendant’s

 violation of the FMLA.

          37.    Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

 alleged and is now suffering and will continue to suffer irreparable injury from her treatment by

 Defendant unless Defendant is enjoined by this Court.
Case 9:19-cv-81351-KAM Document 1 Entered on FLSD Docket 10/03/2019 Page 7 of 8



          WHEREFORE, Plaintiff, Barbara Howcroft, respectfully requests that this Honorable

 Court:

          a)    Declare Defendant’s conduct to be in violation of the FMLA;

          b)    Enjoin Defendant from further engaging in such conduct;

          c)    Award Plaintiff lost wages and other compensation;

          d)    Award Plaintiff liquidated damages;

          e)    Award Plaintiff pre-judgment interest;

          f)    Award Plaintiff costs and reasonable attorney’s fees; and

          g)    Grant such other and further relief as may be deemed just and proper in the

 premises.

  COUNT III - VIOLATION OF THE FAMILY AND MEDICAL LEAVE ACT OF 1993 -
                              RETALIATION

          38.   Plaintiff incorporates as if fully realleged herein paragraphs 1 through 21.

          39.   By its above-described acts and conduct, Defendant has violated the FMLA insofar

 as it has retaliated against Plaintiff for exercising her FMLA rights.

          40.   Specifically, by terminating Plaintiff’s employment, Defendant retaliated against

 Plaintiff for exercising her statutory right to take medical leave to which she was entitled.

          41.   Plaintiff has suffered direct pecuniary losses as a result of Defendant’s above-

 described violation of the FMLA.

          42.   Plaintiff will suffer future pecuniary losses as a direct result of Defendant’s

 violation of the FMLA.

          43.   Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

 alleged and is now suffering and will continue to suffer irreparable injury from her treatment by

 Defendant unless Defendant is enjoined by this Court.
Case 9:19-cv-81351-KAM Document 1 Entered on FLSD Docket 10/03/2019 Page 8 of 8



          WHEREFORE, Plaintiff, Barbara Howcroft, respectfully requests that this Honorable

 Court:

          A.     Declare Defendant’s conduct to be in violation of the FMLA;

          B.     Enjoin Defendant from further engaging in such conduct;

          C.     Award Plaintiff lost wages and other compensation;

          D.     Award Plaintiff liquidated damages;

          E.     Award Plaintiff pre-judgment interest;

          F.     Award Plaintiff costs and reasonable attorney’s fees; and

          G.     Grant such other and further relief as may be deemed just and proper in the

                 premises.

          PLAINTIFF DEMANDS TRIAL BY JURY ON ALL ISSUES SO TRIABLE

 Dated: October 3, 2019                        Respectfully submitted,
        Boca Raton, FL
                                               s/ Daniel R. Levine
                                               DANIEL R. LEVINE, ESQ.
                                               Florida Bar No. 0057861
                                               E-Mail: DRL@PBL-Law.com
                                               PADULA BENNARDO LEVINE, LLP
                                               3837 NW Boca Raton Blvd., Suite 200
                                               Boca Raton, FL 33431
                                               Telephone:     (561) 544-8900
                                               Facsimile:     (561) 544-8999
                                               Attorney for Plaintiff
